DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Seo et al. (US 20170060319 A1, hereinafter, Seo) in view of Brscic et al. (JP 2012215555 A, hereinafter, Brscic). 
Regarding claims 1 and 2,  Seo teaches a method and  information providing system (Figs. 1, 2A, 5-6,  the LFD apparatus 100) comprising: 
a display provided in a predetermined information provision target area (Figs. 1, 2A,  5-6,  the LFD apparatus 100 may include a display 110), the display being configured to: 
display information, including a touch-operation receivable range, to a user in the predetermined information provision target area (Figs. 5-6, large screen displays information. [0129] After recognizing a user and acquiring user's height information, the processor 130 may adjust the first display area 610 and the second display area 620 to facilitate user's touch operation. For example, if a user is a little kid, the first display area 610 may be arranged as shown in the lower view of FIG. 6A such that the kid may easily touch the first display area); and 
receive a predetermined input from the user through the touch-operation receivable range ([0129], … such that the kid may easily touch the first display area); 
 a sensor configured to acquire shape data on surroundings, including the user, of the display ([0053] Referring to FIG. 2A, the LFD apparatus 100 may include a display 110, a sensor 120. [0058], The sensor 120 may detect a user located in front of the LFD apparatus 100.  [0022, 0032, 0154]  in response to a plurality of users being detected, changing the display location of the at least one content element based on at least one of a height of a user who is closest to the display apparatus among the plurality of users. Examiner notes the sensor’s ability to detect a plurality of users meets the claim requirement for acquiring shaped on surroundings); and
a processor including hardware (FIG. 2A, the LFD apparatus 100 may include a display 110, a sensor 120, and a processor 130), the processor being configured to: 
determine an attribute of the user based on the acquired shape data ([0014] The sensor may include at least one camera, and the processor may be configured to estimate the height of the at least one user based on at least one image of the at least one user); 
obtain a positional relation between the user and the display based on the acquired shape data (Figs. 5-6, sensor determines height of a user relative to the LFD); and 
control the display to display: 
the touch-operation receivable range at a position corresponding to the positional relation and the attribute of the user ([0017, 0132], Figs. 5-6,  The processor may be configured to activate a touch recognition function on a first display area of the screen and inactivate the touch recognition function on a second display area of the screen, based on the estimated height); and 
information content corresponding to the positional relation and the attribute of the user (Figs. 5-6, [0132]).

In an analogous art, Brscic teaches an information providing system (See First Embodiment section of specification, a measuring apparatus 10 which includes a computer 12 and a laser range finder (LRF) 14) comprising: 
a three-dimensional sensor (Description, Technical Field section, a measuring apparatus and a measuring method for measuring an object with a three-dimensional distance measuring sensor (for example, a laser range finder)) configured to acquire three-dimensional shape data on surroundings, including the user, of the display (Abstract, A measurement device (10) measures a plurality of targets (T1, T2, ...) by a LRF (14). A computer (12) of the measurement device (10) registers three-dimensional shape models (M1 and M2) of a plurality of targets.  First embodiment section, the plurality of targets are objects or human bodies);
a processor including hardware (See first embodiment section of specification, the LRF is connected to a computer 12 which includes a CPU 12c and a  display device 12b), the processor being configured to: 
determine an attribute of the user based on the acquired three-dimensional shape data (See first embodiment section of specification, In the measuring apparatus 10, the type (for example, human body or object) or attribute (for example, sex or adult / child distinction for the human body, shopping cart / baggage distinction for the object) from the three-dimensional shape calculated as described above. Etc.) and a profile (for example, height), or an action (for example, an action of walking while looking at a store or a guide board along a passage) from a posture (for example, the direction of the head) can be estimated.); 
obtain a positional relation between the user and the display based on the acquired three-dimensional shape data (See first embodiment section of specification, the “laser range finder” will be described as an example of the “three-dimensional distance measurement sensor” which measures distance from the sensor to a target).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Seo with Brscic such that Seo’s sensor is implemented as a three dimensional sensor as this amounts to a simple substitution of one known element for another to obtain predictable results. See MPEP 2143, I. EXEMPLARY RATIONALES, (B).  In the instant case replacing Seo’s sensor with Brscic’s 3D shape sensing laser range finder has an advantage that individual objects can be easily separated as compared with the three-dimensional measurement method using a camera (Brscic  First embodiment  section).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622